                Case 5:19-cv-06158-EJD Document 16 Filed 10/22/19 Page 1 of 2



 1   DURIE TANGRI LLP
     JOSEPH C. GRATZ (SBN 240676)
 2   jgratz@durietangri.com
     217 Leidesdorff Street
 3   San Francisco, CA 94111
     Telephone:    415-362-6666
 4   Facsimile:    415-236-6300

 5   Attorneys for Defendants
     AMAZON.COM, INC. and
 6   AMAZON WEB SERVICES, INC.
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                       SAN FRANCISCO DIVISION
10
     ELASTICSEARCH, INC., a Delaware                Case No. 5:19-cv-06158-EJD
11   corporation, and ELASTICSEARCH B.V., a
     Dutch corporation,                             JOINT STIPULATION TO EXTEND TIME
12                                                  TO ANSWER COMPLAINT
13                             Plaintiffs,
                                                    Ctrm: 4, 5th Floor
           v.                                       Judge: Honorable Edward J. Davila
14

15   AMAZON.COM, INC., a Delaware corporation,
     and AMAZON WEB SERVICES, INC., a
16   Delaware corporation,
17                             Defendants.
18

19

20

21

22

23

24

25

26

27

28


           JOINT STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT / CASE NO. 5:19-CV-06158-EJD
               Case 5:19-cv-06158-EJD Document 16 Filed 10/22/19 Page 2 of 2



 1          WHEREAS, Plaintiffs Elasticsearch, Inc. and elasticsearch B.V. filed this action before this Court

 2   on September 27, 2019;

 3          WHEREAS, Plaintiffs served Defendants Amazon.com, Inc. and Amazon Web Services, Inc.

 4   with the summons and complaint on October 2, 2019;

 5          WHEREAS, the parties have met and conferred and agreed that Defendants shall have until

 6   November 20, 2019 to respond to the complaint;

 7          NOW THEREFORE, pursuant to Civil Local Rule 6-1(a), the parties hereby stipulate that

 8   Defendants shall respond to the complaint on or before November 20, 2019. This stipulation does not

 9   alter the date of any event or deadline already fixed by Court order.

10          IT IS SO STIPULATED.

11                                                 Respectfully submitted,

12    Dated: October 22, 2019                          DURIE TANGRI LLP

13
                                                 By:                      /s/ Joseph C. Gratz
14                                                                       JOSEPH C. GRATZ
15                                                     Attorneys for Defendants
                                                       AMAZON.COM, INC. and
16                                                     AMAZON WEB SERVICES, INC.
17
      Dated: October 22, 2019                          O’MELVENY & MYERS LLP
18

19                                               By:                     /s/ David R. Eberhart
                                                                       DAVID R. EBERHART
20                                                                     JAMES K. ROTHSTEIN
21                                                     Attorneys for Plaintiffs
                                                       ELASTICSEARCH, INC. and
22                                                     ELASTICSEARCH B.V.
23

24                                               ATTESTATION
25          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the filing
26   of this document has been obtained from the other signatories.
27
     Dated: October 22, 2019                                      /s/ Joseph C. Gratz
28                                                                Joseph C. Gratz

                                                           2
            JOINT STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT / CASE NO. 5:19-CV-06158-EJD
